IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-24,732-03


                   EX PARTE EARL CHARLES MARTIN, JR., Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W90-32432-H(C) IN THE CRIMINAL DISTRICT COURT NO. 1
                          FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to the offense of

aggravated sexual assault of a child, and originally received deferred adjudication community

supervision. His guilt was later adjudicated and he was sentenced to imprisonment for ten years.

        On April 27, 2016, and May 3, 2016, two orders designating issues were signed by the trial

court. Although both orders were timely signed, the district clerk properly forwarded the habeas

record to this Court on the 181st day after the State was served with the habeas application. It

appears, however, that the trial court intended to further investigate Applicant’s claims. Therefore,
we remand this application to the Criminal District Court No. 1 of Dallas County to allow the trial

judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 60 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 90 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: November 16, 2016
Do not publish